DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/16/2020. 
2.	Claims 2, 9, and 16 are cancelled.
3.  	Claims 1, 3-8, 10-15, and 17-20 are pending and presented for examination.


Response to Arguments
4.          Applicant's arguments filed on 11/16/2020 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
a)  	The combination of Zhen and Pan concerning claim 1 fails to disclose the  limitation “dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion,” as recited in independent claims 1, 8, and 15.

In response to argument:
a)	Examiner respectfully disagrees. First, the Examiner would like to remind  the applicant that the rejection is based on the broadest reasonable interpretation of the claims. The Applicant argues on pages 8-10 of the remarks that the cited 
Further, Pan in page 3 discloses a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5….[and] perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. 
	In response to the Applicant’s argument that “Pan generally teaches grouping metrological data into a time series,” Examiner respectfully disagrees because Pan not only disclose grouping metrological data into time series but also identifying air heavy pollution cases based on weather classification and clustering of meteorological elements including: monitoring PM2.5 hour data used to influence PM2 from the perspective of meteorology that affects the diffusion and/or spread of atmospheric pollution, and sequence of the measured PM2.5 concentration changes corresponding to the time series to obtain the distribution characteristics of PM2.5 concentration under different weather classifications as indicated above. Thus, the combination of Zhen and Pan meets the scope of the claimed limitation as currently presented.  

 has been withdrawn in view of applicant’s response.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhen CN104751242 (hereinafter, Zhen), in view of Pan et al. CN106339775 (hereinafter, Pan). 

8.  	Regarding claim 1, Zhen discloses a computer-implemented method for forecasting air quality conditions, comprising:
 	obtaining historical meteorological data and air quality data (page 5);
(pages 5-9 and 12-14); and
 	outputting a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 5-9).
 	Zhen discloses comparing meteorological conditions of a first duration of time to meteorological conditions of at least one of the plurality of duration of segments of time as disclosed above. 
 	Zhen does not disclose obtaining historical air quality data; dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation
event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion; and outputting a forecast of air quality conditions for the first duration of time based at least in part on the comparing. 
	However, Pan discloses obtaining historical air quality data; dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data (abstract and pages 2-3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored
PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5. The main weather systems and meteorological elements of the concentration distribution were typed, and combined with the backward trajectory model, an innovative weather classification and pollutant source analysis algorithm was established; at the same time, based on the numerical
model simulation and forecast WRF results, and the typical weather situation of polluted weather in the same season in history finds similar cases to serve for air quality forecasting. More specifically, the method for identifying heavy air pollution cases based on weather classification and meteorological element clustering includes the following steps: Step 1: collect historical PM2.5 and meteorological element observation data in the area to be predicted, arrange the historical PM2.5 observation data in a time series and correspond to the meteorological element observation data to obtain a set of measured PM2.5 concentrations sequence of changes. Step 2: use the collected observational data of meteorological elements in the area to be predicted over the years to perform WRF simulation on the pressure field in the area to be predicted, and analyze the long-time sequence of ground pressure field in the area to be predicted by WRF simulation to obtain different weather Classification, and then extract the time series corresponding to different weather classifications. Step 3: perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series in Step 2 and Step 1, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Step 4: input the time series corresponding to the different weather types of the WRF simulation obtained in step 2 into the hysplit model, and perform a 48h backward trajectory cluster analysis to obtain the PM2.5 concentration distribution and different weather types of the area to be predicted), 
(page 3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of
atmospheric pollution .5….[and] perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Further, pages 4-5; disclosing focusing on the meteorological point of view that affects the spread of atmospheric pollution, the main weather systems and meteorological elements that affect the PM2.5 concentration distribution were typed, and combined with the backward trajectory model, the weather classification was innovatively established. Type and pollutant source analysis algorithm; at the same time, based on the numerical model simulation and forecast WRF results, it can find similar cases with the typical weather situation in the same season of polluted weather in history, which can serve for air quality forecasting…[and] utilizes the 3km meteorological elements of Beijing simulated by WRF from 2013 to 15 years and the monitored PM2.5 hour data, focusing on the meteorological aspects that affect the spread of atmospheric pollution, and analyzes the main weather systems and meteorological elements that affect the distribution of PM2.5 concentration. In addition to the classification study, combined with the backward trajectory model, an innovative algorithm for weather classification and pollutant source analysis was established. PM2.5 data is the daily and hourly concentration average data of 12 points in the city from 2013 to 15 years obtained by the Beijing Environmental Protection Monitoring Center…The time series corresponding to 9 different weather situations corresponded to the observed PM2.5 concentrations one by one to obtain the PM2.5 concentration distributions corresponding to different weather types, as shown in Figure 2. The ground weather situation is high pressure rear, closed low pressure, inverted trough, weaker atmospheric horizontal movement, high air humidity, rapid accumulation of local pollutants, and high background concentration of local pollution caused by the transmission of surrounding pollutants, so the concentration of pollutants is the largest; when the surface weather situation is under high pressure control, the ground generally has weak dispersion, strong horizontal diffusion capacity, and low pollutant concentration), where the historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion and/or spread of atmospheric pollution, and weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications is interpreted as equivalent to pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event, and 
 	outputting a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 2-4). 

8.  	Regarding claims 8 and 15, the claims are rejected with the same rationale as in claim 1. 

9.     	Regarding claim 3, Zhen discloses wherein the comparing comprises comparing a predicted meteorological data of the first duration of time with historical meteorological data of the at least one of the plurality of segments of time (pages 5-12). 

10.  	Regarding claims 10 and 17, the claims are rejected with the same rationale as in claim 3. 

11.    Regarding claim 4, Zhen discloses wherein the comparing comprises determining the at least one of the plurality of segments of time whose historical meteorological conditions match predicted meteorological conditions of the first duration of time, and the forecast of air quality conditions for the first duration of time is determined based at least in part on air quality conditions of the matching the at least one of the plurality of segments of time (pages 5-9 and 12-14). 

  	Regarding claims 11 and 18, the claims are rejected with the same rationale as in claim 4. 

13.    Regarding claim 5, Zhen discloses wherein the predicted meteorological data of the first duration of time corresponds to predicted meteorological conditions during the first duration of time, and the historical meteorological data of the at least one of the plurality of segments of time corresponds to historical meteorological conditions during the at least one of the plurality of segments of time (pages 5-9 and 12-14). 

14.  	Regarding claims 12 and 19, the claims are rejected with the same rationale as in claim 5. 

15.    Regarding claim 6, Zhen discloses wherein a plurality of the plurality of segments of time combine to match the predicted meteorological conditions of the first duration of time (pages 5-9, 12-14, and Table 2). 

16.  	Regarding claims 13 and 20, the claims are rejected with the same rationale as in claim 6. 

17.    Regarding claim 7, Zhen discloses wherein the predicted meteorological data comprises at least one of temperature data, humidity data, water vapor data, and wind speed data (page 9).

  	Regarding claim 14, the claim is rejected with the same rationale as in claim 7. 

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/E.H/								
Examiner, Art Unit 2864

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864